Title: To Benjamin Franklin from Thomas Life, 30 November 1770
From: Life, Thomas
To: Franklin, Benjamin


30th Novr. 1770.
Mr. Life presents his Complements to Dr. Franklin and acquaints him that the Georgia Acts are referred to Mr. Jackson, that Mr. Life has told Mr. Jacksons Clerk that Mr. Life wishes to have an Attendance on Mr. Jackson before he makes his Report, that Mr. Life ever since he received the Papers, has been very busy in some Conveyancy that must be executed by some officers in the Navy, who are going abroad, but hopes to be more at leisure in a Week or Ten Days, and will in the meantime wait on Mr. Jackson and get an Appointment for an Attendance on him and acquaint Dr. Franklin of it.
 
Addressed: To / Dr. Franklin at Mrs / Stevensons in / Craven Street
